PATTERSON, Judge.
Robert L. Butts appeals from his probation revocation. At the hearing, he *1298admitted that he failed to report to his probation officer and pay supervision fees. Thus, we reject his claim that his probation was revoked without evidence. Yet, there is no written order. We remand this case for production of a written statement of evidence relied upon by the trial court and its reasons for the revocation. Armstrong v. State, 294 Ala. 100, 312 So.2d 620 (1975).
REMANDED WITH INSTRUCTIONS.
All Judges concur except COBB, J., who is not sitting.